THE Chief Justice
delivered the opinion of the Court.
Four executions, at the suit of John Duncan,. jr., of Lambert and Brothers, &c. &c. against Samuel Fee, were levied on property which Eades claimed. For the trial of the right of property, an issue was made up embracing the question as to all the executions ; and from the Record as presented there seems to have been a general verdict, finding that the property levied on belonged to Fee, and was subject to the executions, and giving ten per cent, damages.
On the judgment rendered Eades prosecutes this writ of Error, and now asks for a certiorari on the ground that the verdict as returned applied, to one of the cases only, and that the' Judge had ordered it to be so modified as to apply to all the executions.
The verdict is no part of the Record until made so by the Court. To sustain the allegation the Record must be impeached by matter extraneous. Admitting the fact as stated by the Counsel for the plaintiff in Error, it shews not a diminution, but an amplification of the Record. The motion is denied. .
Judge Crenshaw not sitting.